As filed with the Securities and Exchange Commission on May 2, 2014 1933 Act File No. 333-184477 1940 Act File No. 811-22761 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 20 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 22 [ X ] (Check appropriate box or boxes.) STONE RIDGE TRUST (Exact Name of Registrant as Specified in Charter) 405 Lexington Avenue, 55th Floor New York, New York 10147 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: 855-609-3680 Stone Ridge Asset Management LLC 405 Lexington Avenue, 55th Floor New York, New York 10147 (Name and Address of Agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On June 23, 2014 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Post-Effective Amendment Post-Effective Amendment No. 19 (the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933, as amended, on March 25, 2014 and pursuant to Rule 485(a)(2) would have become effective on June 8, 2014. This Post-Effective Amendment No. 20 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating June 23, 2014 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 20 relates solely to Stone Ridge Global Equity Variance Risk Premium Master Fund, a series of Stone Ridge Trust (the "Trust"). This Post-Effective Amendment No. 20 does not supersede or amend any disclosure in the Trust's Registration Statement relating to any other series of the Trust. This Post-Effective Amendment No. 20 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of therequirements for effectiveness under Rule 485(b) under the Securities Act of 1933, as amended, andhas duly caused this Post Effective Amendment No. 20 (related to Stone Ridge Global Equity Variance Risk Premium Master Fund) to the Registration Statement of Stone Ridge Trust to be signed on its behalf by the undersigned, duly authorized, in the City of New York and the State of New York, on the 2nd day of May, 2014. STONE RIDGE TRUST By: /s/ Jane Korach Jane Korach, Secretary Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * Ross Stevens Trustee, President (Principal Executive Officer) May 2, 2014 * Patrick Kelly Treasurer (Principal Financial Officer) May 2, 2014 * Daniel Charney Trustee May 2, 2014 * Jeffery Ekberg Trustee May 2, 2014 * Power of Attorney By: /s/ Jane Korach Attorney in Fact
